Citation Nr: 0016062	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-32 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include myocardial infarction, coronary artery disease and 
hypertension, claimed as secondary to service-connected post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The appellant served on active duty from March 1958 to 
December 1966.  He also served in a Reserve unit, with 
scheduled drill on December 8-9, 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Appellate consideration of this case 
was previously the subject of a decision/remand issued by the 
Board in February 1999.  However, following development by 
the RO pursuant to the Board's remand, only the issue listed 
on the title page is presently in appellate status before the 
Board.


REMAND

While the Board regrets the delay, another remand is in order 
to ensure completion of the development matters ordered by 
the Board's February 1999 remand.

Specifically, additional medical records, not currently 
associated with the record on appeal, may be pertinent to the 
proper adjudication of the appellant's claim of secondary 
service connection for heart disease.  In its remand of 
February 1999, the Board ordered the RO to furnish the 
appellant with the appropriate forms in order to ". . . 
obtain copies of all VA, private and military medical records 
pertaining to treatment for heart disease since his release 
from active service."  [Remand, page 23].  Compliance with 
these instructions was achieved to the extent that the RO 
sent the appellant a development letter on July 9, 1999.  In 
response, he filed release forms (VA Form 21-4142) for 
additional VA and private medical records and he submitted a 
copy of an award letter dated in April 1980 from the Social 
Security Administration (SSA).  His Form 4142s dated in July 
and August 1999 authorized the RO to obtain medical records 
from the Gainesville-VA Medical Center (VAMC) (for the period 
of treatment from March 1980 to the present) and from his 
psychologist, Dr. S. Dingfelder, Ph.D., (for treatment 
services provided from 1994 to the present).  The file 
discloses that at least some of the medical records from the 
these two sources have been associated with the record, to 
include VA outpatient records from the Gainesville-VAMC dated 
from 1980 to 1986; however, no specific action was taken by 
the RO to process his 4142 authorizations of July/August 
1999, and hence, it is not clear whether additional and more 
recent medical records from these sources are available.  On 
this point, the Board notes that admission notices in the 
file indicate that the appellant was hospitalized at the 
Gainesville-VAMC in April 1995 and June 1995 for coronary 
artery disease, but it does not appear that the RO ever 
obtained the discharge summaries for these periods of 
hospitalization.

Moreover, it is not altogether clear whether VA has all 
available medical records from the SSA, as that agency has 
never been directly contacted by VA for purposes of obtaining 
records pertaining to the appellant's 1980 disability award.  
In light of the fact that additional development is needed to 
obtain all the medical records from the VA and private 
sources cited above, the RO should endeavor on remand to 
contact the appellant and request that he provide a detailed 
account of his medical treatment provided in the post service 
period, and, if indicated by his response, action should be 
taken to obtain such records from the SSA, if still 
available.

The requisition and consideration of all available medical 
records that are claimed to be relevant to an issue on appeal 
is necessary for the adjudication of the case.  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 
1991); see also Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under 38 U.S.C.A. § 5103(a) (West 1991) to 
assist claimant in completing his application for benefits 
pertains to relevant evidence which may exist or could be 
obtained).  The section 5103(a) assistance obligation is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as VA and SSA 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the 
Gainesville-VAMC and request complete, 
legible copies of all available medical 
records for treatment provided to the 
appellant from 1986 to the present, to 
include discharge summary reports for 
inpatient hospitalizations in April 1995 
and June 1995 for coronary artery 
disease.  Efforts to obtain these records 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The Board is particularly interested in 
obtaining the medical records which 
correspond to the March 1980 award of 
disability benefits.  The RO should 
obtain copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  The RO should attempt to obtain any 
medical records which correspond to 
treatment provided to the appellant by 
Dr. Dingfelder from 1994 to the present.  
Development efforts to this end should be 
directed to the address provided by the 
appellant in his above-cited Form 21-
4242, of record.  All correspondence, 
records or responses received to this 
inquiry should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated.  All attempts to 
obtain these records should be 
documented.
4.  The RO should ensure that development 
efforts to obtain the above-cited medical 
records are undertaken in compliance with 
this REMAND.

5.  Upon completion of the medical-
evidentiary development matters listed 
above, the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for heart disease 
claimed as secondary to PTSD, with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.

Pursuant to established claims-
adjudication procedures now in place at 
the RO, and upon completion of the above-
cited development matters required to 
ensure that the appellant's application 
for the benefits sought is as complete as 
possible under 38 U.S.C.A. § 5103(a), the 
RO's adjudication of this claim should 
consider whether it is well grounded, see 
Morton v. West, 12 Vet. App. 477 (1999) 
and Jones v. West, 12 Vet. App. 383 
(1999) (well grounded analysis for claims 
based on secondary service connection 
theory of entitlement), and if so, 
whether entitlement is warranted on the 
basis of entire evidentiary record under 
38 C.F.R. § 3.310, to include possible 
entitlement on the theory of aggravation 
of the heart disease by the service-
connected PTSD, see Allen v. Brown, 7 
Vet. App. 439 (1995), and with full 
consideration of the duty to assist and 
benefit of the doubt provisions under 
38 U.S.C.A. § 5107.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


